NO. 07-04-0058-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     JUNE 22, 2006

                         ______________________________


              GREGORY SHAWN BRYANT AND LINSEY KAY BRYANT,
            INDIVIDUALLY AND AS REPRESENTATIVES OF THE ESTATE
          OF KENNALEE D’LIN BRYANT, A DECEASED MINOR, APPELLANTS

                                            v.

            ERIC NICHOLAS LEVY, M.D., AMARILLO AREA HEALTHCARE
             SPECIALISTS, L.L.P., NORTHWEST TEXAS HEALTHCARE
                          SYSTEM, INC., APPELLEES

                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 89,510-E; HON. ABE LOPEZ, PRESIDING

                        _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J.1


                           ON MOTIONS FOR REHEARING

      I concur with the opinion of Chief Justice Quinn that the motion for rehearing of Eric

Nicholas Levy, M.D., and Amarillo Area Healthcare Specialists, L.L.P. should be granted


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon 2005).
and the judgment should be affirmed as to Levy and Amarillo Healthcare Specialists,

L.L.P.; otherwise, as to Northwest Texas Healthcare System, Inc., I would overrule its

motion for rehearing and reverse that portion of the judgment of the trial court.



                                                 Don H. Reavis
                                                   Justice




                                             2